Citation Nr: 1207566	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-17 882	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for residuals of basal cell carcinoma/melanoma (skin cancers), evaluated as 10 percent disabling prior to April 9, 2010, and as 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2007 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for residuals of basal cell carcinoma/melanoma surgeries (skin cancers) and assigned a 10 percent disability rating, effective from July 31, 2001. 

In August 2009, the Veteran along with his wife testified during a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record and associated with the claims folder. 

In September 2009, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development. 

Then, in a May 2010 rating decision, the AMC awarded a 20 percent rating for the appellant's service-connected skin disability, effective April 9, 2010.  Because the claim for a higher initial rating for residuals of basal cell carcinoma/melanoma follows the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). 

The claim was once again returned to the AMC for additional development in August 2010.  The claim has since been returned to the Board for further processing and action.  



The Board would note that when the claim originally came before it, the claim was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The appellant served on active duty in the US Army during World War II from February 1941 to October 1945.  

2.  In January 2012, the Board discovered that the appellant died on May [redacted], 2011.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the service member.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person, such as the Veteran's spouse, to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


